Citation Nr: 0323339	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-06 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for cervical 
radiculopathy, right arm.

3.  Entitlement to service connection for a low back disorder 
with right leg numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1970 through March 1978 and again from February 1991 through 
March 1991.  Records appear to indicate that he had 
additional active duty service as well as periods of Active 
and Inactive Duty for Training (ACDUTRA and INACDUTRA) with 
the Air Force Reserve.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2001 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, denied the benefits sought.  In December 
2001, the veteran testified at a Travel Board hearing before 
the undersigned at the RO.  In April 2002 and in January 
2003, the Board undertook additional development of the 
evidence under 38 C.F.R. § 19.9(a)(2).  


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Here, evidence added to the record pursuant to the Board 
development includes a medical record from the USAF Medical 
Center at the Scott Air Force Base and documents pertaining 
to the veteran's service dates.  This evidence has not been 
considered by the RO, and the appellant has not waived 
initial AOJ consideration of this evidence.   

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided further guidance regarding notice 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA).  Here, the RO has not send the veteran a letter 
pertaining to the VCAA and the notice provided to the veteran 
in this case does not appear to be adequate under the 
Quartuccio guidelines.  

Additionally, in its development the Board sought 
verification of the veteran's periods of ACDUTRA and 
INACDUTRA with the Air Force Reserve from March 1978 to 
October 1999.  The information received in response to date 
is incomplete.  There is a computer printout showing that the 
veteran had periods of active duty from May 1970 to March 
1978 and from February 1991 to March 1991.  His DD Form 214 
notes periods of service in the last quarter of 1990.  A 
review of the record reveals that he apparently had 
additional periods of service, including from August to 
October 1993, in support of Operation Restore Hope (see 
attached AF Form 938).  A complete itemizing of all of the 
veteran's periods of active service, ACDUTRA, and INADUTRA is 
needed.  

Accordingly, the Board now has no recourse but to REMAND the 
case for the following:

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefits sought, what 
the evidence (specifically including the 
development obtained by the Board) shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  The RO should obtain verification of 
all of the veteran's periods of military 
service, including any active duty 
service, ACDUTRA, or INACDUTRA from March 
1978 to the present.

3.  The RO should then readjudicate the 
claims in light of the evidence added to 
the record since the Statement of the 
Case (SOC) in May 2001.  If any benefit 
sought remains denied, the RO should 
issue an appropriate SSOC and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The purposes of this remand are to complete the record, 
provide adequate notice, and assist the veteran in the 
development of his claims, in keeping with the above-cited 
precedent decisions of the Court and the Federal Circuit.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded  expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




